DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, features not illustrated in the current drawings such as water heater system 100 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be 

Claim Rejections - 35 USC § 112
Claims 6 and 8-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “sufficient pressure drop to cause a constant flow of water”. It is unclear what a manifold configured to provide a sufficient pressure drop to cause a constant flow of water requires because the pressure drop inside the manifold occurs in response to flow caused by a pump in the system instead of the pressure drop causing the flow. For purposes of compact prosecution, the phrase a sufficient pressure drop to cause a constant flow of water is interpreted to require any manifold where a constant flow rate occurs between the inlet and outlet of the manifold. 
Claims 8 and 17 recite “a range maximum variance threshold greater than a user-inputted target value and a range minimum variance threshold less than a user-inputted target value. It is unclear what a range maximum variance threshold and a range minimum variance threshold in relation to a user-inputted value are. The specification does not provide a standard for ascertaining the requisite ranges, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of compact prosecution the phrase a range 
Claim 10 recites a “water heater system”. It is unclear whether heating is required during the operation of a water heating system because there are no steps directed to heating in the claim nor is there any structure capable of heating recited. For the purposes of compact prosecution, a 102 rejection is made in the case wherein no heating step is performed and a 103 rejection is made in the case wherein an optional heating step is performed. 
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 10 is rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Keizer et al (USPGpub 2014/0262233).

receiving baseline water data (from a measurement) indicative of one or more water properties measured (i.e. to measure a property associated with the produced water) by a water condition monitor (referred to broadly as a sensor in [0025] and illustrated in Figure 1) (see [0013], which recites “[t]he system comprises (a) one or more sensors operable to measure a property associated with the produced water and convert the measured property into an input signal capable of being transmitted; (b) a transmitter associated with each of the one or more sensors operable to transmit the input signal; (c) a controller operable to receive the transmitted input signal”); 
determining, based on the baseline water data, a normal operating range for each of the one or more water properties (see [0032], which recites “device can determine if a measured property is outside of an acceptable range and based on the information received by the plurality of sensors, the controller or remote device can make appropriate adjustments”, because a normal operating range is interpreted to be inside of an acceptable range, by determining if a measured property is outside of an acceptable range, the device inherently is capable of 
receiving operational water data from the water condition monitor (sensor) (see [0044], which recites “[a] transmitter associated with each sensor transmits the input signal to the controller. The controller is operable to receive the transmitted input signal”), the operational water data being indicative of one or more measured water properties measured during operation of a water system (see [0044]); 
comparing the operational water data to the normal operating range (see [0061], which recites “the measured value for each measured property is compared to the acceptable range inputted for that specific property”); 
detecting an anomaly by determining that at least some of the operational water data is outside of the normal operating range (see “method can also comprise the step (j) wherein if the measured one or more properties is outside of the acceptable range associated with that property inputted in step (e), causing a change”, wherein the anomaly is interpreted as a deviation from a normal operating range, synonymous with an abnormal and unacceptable range of operation. The system detected an anomaly because corrective action is issued based on a deviation in the measured water compared to the acceptable range); and 
in response to detecting the anomaly, outputting, via a controller in communication with the system, one or more corrective actions to correct the anomaly (see [0031], which recites “[b]ased upon the information received by the controller from the plurality of sensors or from the remote device, the controller can transmit signals to the various pumps to make automatic, real-time adjustments, to .
Claim 19 is rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Allen et al (USPN 5,422,014)
Regarding claim 19, Allen teaches a water monitoring device (referred to as an automatic monitoring and control system 30 illustrated in Figure 2) comprising:
a manifold (74) having an inlet (72) and an outlet (138) in fluid communication with a water circulation system (see Figures 1 and 2), the manifold (74) being configured to constantly produce a flow of water between the inlet (72) and the outlet (138); a water condition monitor (referred to as an ORP sensor 78 illustrated in Figure 2) ) located in the manifold (74) between the inlet (72) and the outlet (138), the water condition monitor (including a pH sensor 76 and ORP sensor 78, see Figure 4A) being configured to measure one or more water properties (such as pH and ORP see Figure 4A); and a controller (92) configured to: 
receive operational water data from the water condition monitor (sensor) (see col 7 lines 30-55, which recites “[t]he pH sensor 76 and the ORP sensor 78 produce millivolt-level, high-impedance output signals 84 and 86 respectively, 
compare the operational water data to a normal operating range (see claim 45, which recites “measures the response […] compares the measured response”); 
detect an anomaly by determining that at least some of the operational water data is outside of the normal operating range (see col 7 lines 51-57, which recites “[t]he controller 92 uses the output signals 84, 86, 88, and 90 to determine the amount of acid and liquid chlorine that needs to be added to the water to maintain the pool and spa water at a precise pH and HOCl concentration”); and 
output one or more corrective actions for a component of the water circulation system to correct the anomaly (see claim 45 which recites “adjusts said acid and halogen inject signals to maintain proper bactericide effectiveness in said first water storage area”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al (USPN 5,422,014) in view of Keizer et al (USPGpub 2014/0262233).
Regarding claim 1, Allen teaches a water monitoring system (referred to as an automatic monitoring and control System 30 illustrated in Figure 2) comprising: 
a water condition monitor (referred to as ORP sensor 78 and pH sensor 76 illustrated in Figure 2) configured to measure one or more water properties (e.g. ORP oxidation reduction potential and pH); and 
a controller (92) in communication with the water condition monitor (sensor) and a water heater system (referred to as a heat exchanger 60, see Figure 1), the controller (92) configured to: 
receive baseline water data (the broadest reasonable interpretation given for baseline water data is information regarding properties of water from an operation of the system, data which is suitable for comparison with data) from the water condition monitor (i.e. the ORP sensor 78 and pH sensor 76, which give output 
receive operational water data from the water condition monitor (sensor) (see col 7 lines 30-55, which recites “[t]he pH sensor 76 and the ORP sensor 78 produce millivolt-level, high-impedance output signals 84 and 86 respectively, which are functions of the concentrations of hydrogen ions and HOCl […] the output signals 84, 86, 88, and 90 are fed to a controller 92”); 
compare the operational water data to a normal operating range (see claim 45, which recites “measures the response […] compares the measured response”); 
detect an anomaly by determining that at least some of the operational water data is outside of the normal operating range (see col 7 lines 51-57, which recites “[t]he controller 92 uses the output signals 84, 86, 88, and 90 to determine the amount of acid and liquid chlorine that needs to be added to the water to maintain the pool and spa water at a precise pH and HOCl concentration”); and 
output one or more corrective actions for a component of the water circulation system to correct the anomaly (see claim 45 which recites “adjusts said acid and halogen inject signals to maintain proper bactericide effectiveness in said first water storage area”).

In the analogous art of monitoring water by measuring and optimizing the quality of the water, Keizer teaches a water monitoring system (see [0018], which recites “on-line unit for measuring, controlling, and/or optimizing the quality of produced water …. treatment and/or optimization procedures take into account the desired end use of the produced water”) including a controller programmed to determine, based on baseline water data, a normal operating range for each of one or more water properties (see [0031], which recites “[b]ased upon the information received by the controller from the plurality of sensors or from the remote device, the controller can transmit signals to the various pumps to make automatic, real-time adjustments, to the amount of chemical that the pumps are injecting into the produced water storage device or the amount of one or more sources of fresh water being added to the produced water in the storage device” see [0032], which recites “device can determine if a measured property is outside of an acceptable range and based on the information received by the plurality of sensors, the controller or remote device can make appropriate adjustments”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the program of the programmed controller of Allen with the program of the programmed controller of Keizer for the benefit of making automatic, real-time adjustments to the amount of chemical that the pumps are injecting into the water storage device (see [0031] of Allen).

Regarding claim 2, the combination of Allen and Keizer teaches the water monitoring system of Claim 1, wherein the water condition monitor (sensor) comprises one or more of: a temperature sensor, a pH sensor, an oxidation reduction potential (ORP) sensor, a total dissolved solids (TDS) sensor, a chlorine concentration sensor, and a flow rate sensor (see col 7 lines 30-55 of Keizer, which recites “[t]he pH sensor 76 and the ORP sensor 78 produce millivolt-level, high-impedance output signals 84 and 86 respectively, which are functions of the concentrations of hydrogen ions and HOCl […] the output signals 84, 86, 88, and 90 are fed to a controller 92”). 
Regarding claim 3, the combination of Allen and Keizer teaches the water monitoring system of Claim 1, wherein the controller is further configured to transmit an alert to a user interface, the alert indicating the anomaly and the one or more corrective actions (see [0032] of Keizer, which recites “operator can receive a signal or alarm from the remote device through a cellular communication from the controller and send instructions or a signal back to the controller using the remote device to turn on one or more of the chemical injection pumps”).

shutting down the water heater system, altering a water flow rate, and altering a temperature of the water heater system (see [0031] of Keizer, which recites “the controller to cause the controller to make certain adjustments to the output of the chemical injection pumps. The information can also be processed internally by the controller and the controller can automatically send signals to the pumps, to adjust the amount of chemical injection, or to the pumps responsible for the flow rate of one or more fresh water sources” and [0032], which recites “the operator can receive a signal or alarm from the remote device through a cellular communication from the controller and send instructions or a signal back to the controller using the remote device to turn on one or more of the chemical injection pumps, turn off one or more of the chemical injection pumps, increase or decrease the amount of chemical being added to the produced water by one or more of the injection pumps, increase or decrease the amount of fresh water being added to the produced water, or any combination of the foregoing”). 
Regarding claim 8, the combination of Allen and Keizer teaches the water monitoring system of Claim 1, wherein the controller is configured to determine a customized normal operating range (referred to as prescribed ranges in col 3 line 59 of Allen) based on a user-inputted target value  (referred to as an acceptable range in col 4 lines 43-45 of Allen) for each of one or more water properties, the customized normal operating range including a range maximum that is a variance threshold greater than the user-inputted target value and a range minimum that is 
Regarding claim 9, the combination of Keizer and Allen teaches the water monitoring system of Claim 8, wherein the anomaly is associated with operational water data for each of two or more water properties being outside respective normal operating ranges (see col 7 lines 51-57 of Allen, which recites “[t]he controller 92 uses the output signals 84, 86, 88, and 90 to determine the amount of acid and liquid chlorine that needs to be added to the water to maintain the pool and spa water at a precise pH and HOCl concentration” and see claim 45 which recites “adjusts said acid and halogen inject signals to maintain proper bactericide effectiveness in said first water storage area”).
Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Allen and Keizer as applied to claim 1 above and further in view of Nagurny et al (USPGpub 2011/0079375).
Regarding claim 5, the combination of Allen and Keizer teaches the water monitoring system of Claim 1 further comprising: 
a manifold (74) having an inlet (72) and an outlet (138), the manifold being attachable (which is interpreted as a structure being able to be removed or disconnected or separated from another structure) to at least a portion of the water heater system (heat exchanger 60) (see Figures 1 and 2 of Allen). 
The combination of Allen and Keizer does not explicitly teach a water monitoring system including a manifold separable to a least a portion of the water heater system. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the manifold detachably attachable to a least a portion of water heater system for the benefit of facilitating “removal of individual plate assemblies for the heat exchanger” (see [0025]).
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the manifold separable from the water heater system because the courts have held that if it were considered desirable for any reason to obtain access to the end of [the prior art’s] structure to which another structure is applied, it would be obvious to make said structure removable for that purpose (see In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 CCPA 1961 where claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is 
Regarding claim 7, the combination of Allen, Keizer and Nagurny teaches the water monitoring system of Claim 5, wherein the water condition monitor (sensors including a pH sensor 76 and ORP sensor 78, see Figure 4A of Allen) is located in the manifold (74) between the inlet (72) and the outlet (138) (see Figure 2 of Allen).
Claim 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Keizer (USPGpub 2014/0262233) in view of Allen (USPN 5,422,014).
Regarding claim 10, Keizer teaches a method for maintaining a desired condition of water in a system (see [0011], which recites “clarification at a water treatment plant. The treatment method is based off of the water quality and desired end use for the water”, [0018], which recites “on-line unit for measuring, controlling, and/or optimizing the quality of produced water …. treatment and/or optimization procedures take into account the desired end use of the produced water”), the method comprising: 
receiving baseline water data indicative of one or more water properties measured by a water condition monitor (referred to broadly as a sensor in [0025] and illustrated in Figure 1) (see [0013], which recites “[t]he system comprises (a) one or more sensors operable to measure a property associated with the produced water and convert the measured property into an input signal capable of being transmitted; (b) a transmitter associated with each of the one or more sensors 
determining, based on the baseline water data, a normal operating range for each of the one or more water properties (see [0032], which recites “device can determine if a measured property is outside of an acceptable range and based on the information received by the plurality of sensors, the controller or remote device can make appropriate adjustments”), because a normal operating range is interpreted to be inside of an acceptable range, by determining if a measured property is outside of an acceptable range, the device inherently is capable of distinguishing a normal measured property from an abnormal and unacceptable range during operation and issue corrective action accordingly); 
receiving operational water data from the water condition monitor (sensor) (see [0044], which recites “[a] transmitter associated with each sensor transmits the input signal to the controller. The controller is operable to receive the transmitted input signal”), the operational water data being indicative of one or more measured water properties measured during operation of a water heater system (see [0044]); 
comparing the operational water data to the normal operating range (see [0061], which recites “the measured value for each measured property is compared to the acceptable range inputted for that specific property”); 
detecting an anomaly by determining that at least some of the operational water data is outside of the normal operating range (see “method can also comprise the step (j) wherein if the measured one or more properties is outside of the acceptable range associated with that property inputted in step (e), causing a 
in response to detecting the anomaly, outputting, via a controller in communication with the water heater system, one or more corrective actions to correct the anomaly (see [0062], which recites “causing a change in an influx of a chemical into the produced water from the one or more chemical injection pumps, the chemical being capable of adjusting the measured property associated with the produced water in a manner to bring the measured property within the acceptable range and/or causing a change in a flow rate of the one or more fresh water source pumps”).
While Keizer teaches a method for maintaining a desired condition of water in a system and though the water system of Keizer is capable of being heated, Keizer does not explicitly teach that the system is a water heater system. 
In the analogous art of providing systems and methods for monitoring and precisely controlling the chemical balance in a reservoir of water, Allen teaches an automatic chemical monitor and control system 30 (see Entire Abstract) comprising a manifold configured to connect to and fluidly communicate with a heat exchanger 60 for water (see Figure 1), the system 30 including a pH sensor (see claim 33), a controller connect to receive signals representative of the pH, the oxygen reduction potential, and the existence of flow of recirculating water (see claim 33) and a computer control means (see claim 35). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control means of Allen with the programmed controller of Keizer for the benefit of allowing improved 
Regarding claim 11, the combination of Keizer and Allen teaches the method of Claim 10, wherein the water condition monitor (sensor) comprises one or more of: 
a temperature sensor, a pH sensor, an oxidation reduction potential (ORP) sensor, a total dissolved solids (TDS) sensor, a chlorine concentration sensor, and a flow rate sensor (see claim 11 of Keizer, which recites “the one or more sensors are operable to measure properties of the produced water selected from the group consisting of conductivity, pH, oxidation/reduction potential, biocide concentration, turbidity, temperature, flow, dissolved oxygen, total suspended solids, and total dissolved solids”).
Regarding claim 12, the combination of Keizer and Allen teaches the method of Claim 10, further comprising: 
transmitting an alert to a user interface, the alert indicating the anomaly and the one or more corrective actions (see [0032] of Keizer, which recites “operator can receive a signal or alarm from the remote device through a cellular communication from the controller and send instructions or a signal back to the controller using the remote device to turn on one or more of the chemical injection pumps”).

	shutting down the water heater system, altering a water flow rate, and altering a temperature of the water heater system (see [0031] of Keizer, which recites “ the controller to cause the controller to make certain adjustments to the output of the chemical injection pumps. The information can also be processed internally by the controller and the controller can automatically send signals to the pumps, to adjust the amount of chemical injection, or to the pumps responsible for the flow rate of one or more fresh water sources” and [0032], which recites “the operator can receive a signal or alarm from the remote device through a cellular communication from the controller and send instructions or a signal back to the controller using the remote device to turn on one or more of the chemical injection pumps, turn off one or more of the chemical injection pumps, increase or decrease the amount of chemical being added to the produced water by one or more of the injection pumps, increase or decrease the amount of fresh water being added to the produced water, or any combination of the foregoing”). 
Regarding claim 14, the combination of Keizer and Allen teaches the method of Claim 10, wherein the water condition monitor (including the pH and ORP sensors 76 and 78, see Figure 2 of Allen) is attached to a manifold (74) has an inlet (72) and outlet (138) (see Figure 2 of Allen), the manifold being configured to fluidly communicate with the water heater system (heat exchanger 60) (wherein the manifold 74 is in fluid communication with a water heater 60, see col 7 lines 1-29 of Allen).

constantly flowing water between the inlet and the outlet (see claim 1 of Keizer, which recites “introducing produced water into the storage device … providing a delivery conduit having a first end in fluid communication with the produced water and a second end connected to an inlet of the monitoring and controlling unit; pumping a sample of produced water from the storage device into the monitoring and controlling unit” and claim 13 of Keizer, which recites “operating the method continuously”).
Regarding claim 16, the combination of Keizer and Allen teaches the method of Claim 14, wherein the water condition monitor (ORP sensor 78 illustrated in Figure 2 of Allen) is located in the manifold (74) between the inlet (72) and the outlet (138) (see Figure 2 of Allen). 
Regarding claim 17, the combination of Keizer and Allen teaches the method of Claim 10 further comprising: 
receiving a user-inputted target value (see claim 82 of Allen, which recites “user can change operating parameters of said electronic means through said user interface means); and 
determining a customized normal operating range (referred to as prescribed ranges) by determining a range maximum (which corresponds to an upper limit of an acceptable range) that is a variance threshold greater than the user-inputted target value and a range minimum (which corresponds to upper limit of an acceptable range) that is the variance threshold less than the user-inputted target value (see col 3 line 59 of Allen, which recites prescribed ranges” and col 4 lines 
Regarding claim 18, the combination of Keizer and Allen teaches the method of Claim 17, wherein the variance threshold is user-inputted (see col 12 lines 43-46 of Allen, which recites “[a] front panel 230, connected to microprocessor by panel bus 232, provides system status, alarms, and a keypad for user input”, claim 82 of Allen, which recites “user can change operating parameters of said electronic means through said user interface means”, col 3 line 59 of Allen, which recites prescribed ranges” and col 4 lines 43-45 of Allen which recites “maintain the pH level of the treated water within acceptable ranges”). 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Allen (USPN 5,422,014) in view of Lilley (USPGpub 2017/0036902)
Regarding claim 20, Allen teaches the water monitoring device of Claim 19 Though Allen teaches a water condition monitor (78) and a controller (92), 
Allen does not explicitly teach further comprising a housing, the water condition monitor and the controller being located substantially within the housing.
In the analogous art of providing systems, devices and methods for water treatment and water heating, Lilley teaches a housing (52) of a water monitoring device (referred to as a water treatment system 200 in [0061]) and a water condition monitor (referred to as a resistive voltage divider 188 in [0075], see Figure 22) and a controller (96, see [0045]), the water condition monitor (188) and the controller (96)  being located substantially within the housing (52). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a housing for housing a .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Allen, Keizer and Nagurny as applied to claim 5 above and further in view of Jo (KR 2011-0002317 A, see the translation attached).
Regarding claim 6, the combination of Allen, Keizer and Nagurny teaches the water the water monitoring system of Claim 5, wherein the manifold 74 is configured to provide a sufficient pressure drop (which is interpreted as the difference in total pressure between two points of a fluid carrying network such that a pressure drop inherently occurs when frictional forces, caused by the resistance to flow, act on a fluid as it flows through the manifold) to cause a flow of water between the inlet (72) and the outlet (138) when the manifold is in fluid communication with a pump (a pressure drop difference is inherent to any flow of water through a manifold in communication with a pump and can be calculated using the equation ΔP=Fr · R where ΔP is the pressure difference, Fr is the flow rate, and R is resistance of the manifold)
The combination of Allen, Keizer and Nagurny does not explicitly teach a constant flow of water between the inlet and the outlet of a manifold.
In the analogous art of providing devices and methods for maintaining a condition of water, Jo teaches a manifold (referred to as a branch pipe (210) (see pg. 2 and Fig. 2) connected to one side of the lower portion of the hydraulic pressure forming pipe so that a constant flow rate is discharged, the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the manifold piping of the combination of Allen, Keizer and Nagurny by adjusting the diameter of the two flow paths such that one flow path has a diameter smaller than the other flow path in the configuration as disclosed by Jo for the benefit of obtaining a constant flow rate (see the penultimate paragraph in page 2 of Jo, which recites “[a] branch pipe connected to one side of the lower portion of the hydraulic pressure forming pipe so that a constant flow rate is discharged”). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lewis et al (USPGpub 2016/0259348) teaches a chemical system 100 for aquatic applications including an interface 114, a pool controller 106 and a chemical controller 102, a filtration device 108, a pump 110, a heater 112 and sensors 120 and 130. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BORTOLI whose telephone number is (571)270-3179. The examiner can normally be reached 9 A.M. to 5 P.M. Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JONATHAN BORTOLI/         Examiner, Art Unit 1797                                                                                                                                                                                               
/JENNIFER WECKER/         Primary Examiner, Art Unit 1797